DETAILED ACTION

The application of Rindsberg et al. for a “vehicle message addressing” filed January 13, 2020 has been examined.  

A preliminary amendment to the claims 1-20 has been entered and made of record.  Claims 1-20 are cancelled.  The new set of claims 21-32 are introduced.

Claims 21-32 are pending.  

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 21-25 drawn to a method for vehicle messaging, classified in CPC: G08B 5/22.
	Group II.  Claims 26-32 drawn to a method for vehicle messaging classified in CPC: H04W 88/02. 
	  
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
the method for vehicle messaging of Group I  that receiving an encoded message does not require the method for vehicle messaging of Group II receiving a formatted group of messages from a messaging interface and assigning the group of messages to a predetermined channel.  The method for vehicle messaging of Group I can be use with any mobile device, a computer system or personal computing device and a vehicle.  The subcombination has separate utility such as the method for vehicle messaging of Group II can be use in a control system or a computer network system to transmit a message to the owner of the mobile device based on the entered information. 

	 Examiner try to contact with agent Melissa B. Thompson about restriction on February 25, 2021.   The agent Melissa B. Thompson does not list phone number therefore an oral election has not been made.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061(571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571- 272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.






 /NAM V NGUYEN/ Primary Examiner, Art Unit 2684